Appellant moves for rehearing on the ground that we should have reversed this case because of argument of the State's attorney set out in the bill of exceptions. Nothing in said bill supports the contention that such argument, as appellant objected to, was in fact made by the State's attorney. We can not reverse cases unless we find support in the record of matters asserted to be erroneous. The qualification put on this bill of exceptions by the trial court completely negatives the idea that the State's attorney mentioned in his argument that the accused had beaten up a cripple, and was tried for so doing. This is the only contention appearing in the motion.
The motion for rehearing is overruled.
Overruled.